DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a biostimulator retrieval system, classified in A61B 17/221.
II. Claim 20, drawn to a method of using said biostimulator retrieval system, classified in A61B 2017/22035.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product. For example, the retrieval system can be used to retrieval a polyp or resected tissue in a target location of the body.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: For example, Invention I would be classified in A61B 17/221 (equates to 4,232 search hits) and Invention II would be classified in A61B 2017/22035 (equates to 651 search hits).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Travis Yribarren on June 1, 2021, a provisional election was made without traverse to prosecute the invention of claims. 1-19, drawn to a biostimulator retrieval system.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kabe (US 20180318590) [hereinafter Kabe] in view of Khairkhahan et al. (US 20120165827) [hereinafter Khairkhahan] and in further view of Suwito et al. (US 20160213919 ) [hereinafter Suwito]. 
Regarding claim 1, Kabe discloses an implant retrieval system (abstract), comprising:
an outer catheter shaft (steerable catheter (118)) (Fig. 2) having an inner lumen (which retains the torque shaft (114)) (Fig. 2);
a docking cap (136) rotatably coupled to the outer catheter (118) (para. 0101), wherein the docking cap (136) has a docking cavity (docking chamber (142)) to receive an attachment feature (docking projection (148)) of a biostimulator (leadless pacemaker (104)) (Figs. 4A-4C);
a torque shaft (114) extending through the inner lumen (Fig. 2) (para. 0070), wherein the torque shaft is attached to the docking cap (para. 0072) and wherein the torque shaft has a shaft lumen in communication with the docking cavity (para. 0073) (Fig. 6);

However, Kabe fails to disclose that the docking cap (136) is rotatably coupled to the outer catheter (para. 0101) by a bearing.
Khairkhahan teaches a pacemaker retrieval system in the same field of endeavor comprising a docking cap (304) rotatably coupled to the outer catheter by ball bearings (309) (Fig. 3A) (para. 0050) for the purpose of allowing the docking cap to rotate freely from the rest of the catheter shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the docking cap of Kabe to include the ball bearings of Khairkhahan in order to reduce the torque and other additional forces from the catheter body (para. 0050). 
Kabe also fails to disclose a cincher tube extending through the shaft lumen and having a tube lumen; and wherein the snare extends through the tube lumen and is separated from the torque shaft by the cincher tube.
Suwito teaches a medical implant retrieval system in the same field of endeavor comprising an outer catheter (100/200), steerable inner sheath (210) [interpreted as docking cap], a torque transmitting sheath (220) [interpreted as a torque shaft], a cinching sheath (230) [interpreted as cincher tube], and a wire element (180) having a wire loop (190) [interpreted as snare;] 
wherein the cinching sheath (230) extends through the torque transmitting sheath (220) lumen and the wire element (180) having a wire loop (190) is separated from the torque shaft by the cincher tube (see Fig. 34) to yield the predictable result of independently actuating the torque shaft from the cincher tube [para. 0144 and 0147].
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Kabe to include the cinch tube of Suwito in order to deploy and retract the snare loops around the implant; thereby providing a full capture of the fastener 
	Regarding claim 2, Kabe substantially discloses the invention as claimed above and further disclose wherein the torque shaft (114) is fixed to the docking cap (136) (Figs. 30A-B) (para. 108 of Kabe).
Regarding claim 3, Modified Kabe discloses wherein the cincher tube (cinching sheath (230))  has a tube wall in sliding contact with the snare (180, 190) within the shaft lumen of  torque transmitting sheath (220) (see Figs. 37-40) (para. 0149 of Suwito).
Regarding claim 4, Modified Kabe discloses wherein the tube wall (of cinching sheath (230)) has a solid inner surface over a tube length of the cincher tube (230) (see Fig. 34); Note: the prior art reference of Suwito fails to disclose or suggest pores, holes, or any other openings within the walls when describing and illustrating the cincher tube and therefore it is understood to have a solid inner surface.
Regarding claim 11, Modified Kabe discloses a handle (Fig. 2) (para. 0069 of Kabe) including:
a distal handle portion (located near a first steering knob (124)) (Fig. 2) coupled to the outer catheter (118) (para. 0070 of Kabe) and a proximal handle portion (located near a second steering knob (126)) (Fig. 2) coupled to the torque shaft (114).
However, Modified Kabe fails to disclose wherein the proximal handle portion is rotationally and longitudinally moveable relative to the distal handle portion, and a snare shroud coupled to the cincher tube, wherein the snare shroud is longitudinally moveable relative to the proximal handle portion.
Suwito further teaches a handle (110) (Fig. 2 of the embodiment of Fig. 1) comprising a distal handle portion (steering actuator (116)) (Fig. 2) coupled to the outer catheter (outer sheath (118)) and a proximal handle portion (element actuator (134)) coupled to the torque shaft (gripper torsion coil (136)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the handle in Modified Kabe to include the handle comprising actuation means for the outer catheter, torque shaft, and cincher tube of Suwito in order to independently actuate the cincher tube to deploy and retract the gripper (138) [or snare] and rotate the torque shaft in order to anchor or retrieve the implant from the tissue (para. 0102-0104).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kabe (US 20180318590) [hereinafter Kabe] in view of Khairkhahan et al. (US 20120165827) [hereinafter Khairkhahan], Suwito et al. (US 20160213919 ) [hereinafter Suwito] and in further view of Berg et al. (US 5897537) [hereinafter Berg].
Regarding claim 5, Modified Kabe discloses all of the limitations set forth above in claim 1 including, wherein the cincher tube (230) includes a distal tube portion (where wire loop (190) is released) (Fig. 34) coupled to a proximal tube portion. Modified Kabe further discloses that the cinching sheath may be configured to be steerable (para. 0030 of Kabe). However, Modified Kabe fails to disclose wherein the distal tube portion is more flexible than the proximal tube portion.
Berg teaches a flexible medical device shaft structurally analogous to the cinch tube disclosed in Modified Kabe wherein the distal tube portion is more flexible than the proximal tube portion (col. 2 lines 10-21 ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kabe (US 20180318590) [hereinafter Kabe] in view of Khairkhahan et al. (US 20120165827) [hereinafter Khairkhahan], Suwito et al. (US 20160213919 ) [hereinafter Suwito], Berg et al. (US 5897537) [hereinafter Berg], and in further view of Farnholtz US (7780646).
Regarding claim 6, Modified Kabe discloses all of the limitations set forth in claims 1 and 5 including a cincher tube comprised of a flexible distal tube portion and a stiffer proximal tube portion. Modified Kabe further discloses wherein the tube wall in the distal tube portion has a plurality of tubular layers (col. 8 lines 22-31 of Berg). However, Modified Kabe fails to disclose wherein the tube wall in the proximal tube portion includes a metallic tube.
Farnholtz teaches a flexible medical device shaft (20) (Fig. 2A) structurally analogous to the steerable cinch tube disclosed in Modified Kabe; wherein the tube wall in the proximal tube portion includes a metallic Nitinol tube (182) (col. 3 lines 9-12 and lines 20-25) (Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the tube wall in the proximal tube portion of the cinch tube in Modified Kabe to include the metallic tube of Farnholtz in order to provide the shaft with sufficient flexibility for advancing the shaft through a tortuous lumen path while also minimizing kinking due to Nitinol’ s materialistic property of being a memory metal that retains its shape after being bent (col. 3 lines 20-25).
Regarding claim 7, Modified Kabe discloses wherein the plurality of tubular layers include a support layer (72) (Fig. 11 of Berg) having a metallic strand (col. 8 lines 27-31 of Berg), and a nylon 
Regarding claim 8, Modified Kabe discloses all of the limitations set forth above in claims 1 and 5-7, including the cinch tube having the tube wall with the flexible distal tube portion comprising a plurality of tubular layers [including a support layer] and a stiffer proximal tube portion comprising a metallic tube. However, Modified Kabe fails to disclose wherein a cross-sectional area of the metallic strand is non-circular.
Farnholtz also teaches a ribbon braid comprised of counter-wound double Nitinol wires, wherein the cross-sectional area of the metallic ribbon strand is non-circular (see Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the circular wire structure of the support layer in Berg for the non-circular ribbon structure of Farnholtz in order to yield the predictable results of increase flexibility in the distal tip portion of the device (col. 2 lines 65-67 and col. 3 lines 1-8 of Farnholtz).
Regarding claim 9, Modified Kabe discloses wherein the support layer (72) (Fig. 11 of Berg) includes a tubular braid having the metallic strand (col. 8 lines 27-28 of Berg), and wherein the tubular braid is encapsulated by the one or more polymer layers. (col. 8 lines 22-47 of Berg).
	Regarding claim 10, Modified Kabe discloses wherein the one or more polymer layers include an outer layer (74) and an inner layer (70) (see Fig. 11 of Berg), wherein the support layer (72) is between the outer layer and the inner layer (Fig. 11), and wherein the outer layer is more flexible than the inner layer (col. 8 lines 33-48).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable Kabe (US 20180318590) [hereinafter Kabe] in view of Suwito et al. (US 20160213919 ) [hereinafter Suwito].
Regarding claim 12, Kabe discloses an implant retrieval system (abstract), comprising: 

a torque shaft (114) is fixed to the docking cap (para. 0108), wherein the torque shaft has a shaft lumen in communication with the docking cavity (para. 0073) (Fig. 6);
a snare (retriever (144)) (Fig. 6) including one or more snare loops (Figs. 8 and 9) (para. 0009 and 0078), wherein the snare extends through the shaft lumen and the docking cavity (Fig. 6); 
However, Kabe also fails to disclose a cincher tube surrounding the snare within the shaft lumen, wherein the cincher tube is independent from and longitudinally moveable relative to the torque shaft.
Suwito teaches a medical implant retrieval system in the same field of endeavor comprising a cinching sheath (230) [interpreted as cincher tube] and a wire element (180) having a wire loop (190) [interpreted as snare] disposed therein;
wherein the cinching sheath (230) surrounds [the] a snare (180, 190) within the shaft lumen (Fig. 34), and wherein the cincher tube (230) is independent from and longitudinally moveable relative to a torque transmitting sheath (220) [interpreted as the torque shaft] (para. 0144 and 0147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device of Kabe to include the cinch tube of Suwito in order to deploy and retract the snare loops around the implant; thereby providing a full capture of the fastener [i.e. attachment portion of the implant] (para. 0131) and to prevent contact between the torque shaft and the snare; thereby allowing two separate modes of engagement, the tether mode (snare loops securely attach to implant via. cinch tube) and lock and key engagement (wherein the torque shaft directly translates rotation to the implant in order to remove it) (para. 0141).
Regarding claim 13, Modified Kabe discloses wherein the cincher tube (cinching sheath (230))  has a tube wall in sliding contact with the snare (180, 190) within the shaft lumen of  torque transmitting sheath (220) (see Figs. 37-40) (para. 0149 of Suwito).
Regarding claim 14, Modified Kabe discloses wherein the tube wall (of cinching sheath (230)) has a solid inner surface over a tube length of the cincher tube (230) (see Fig. 34); Note: the prior art reference of Suwito fails to disclose or suggest pores, holes, or any other openings within the tubular wall of the cincher tube when describing and illustrating the cincher tube and therefore is understood to disclose a tube having a solid inner surface.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kabe (US 20180318590) [hereinafter Kabe] in view, Suwito et al. (US 20160213919 ) [hereinafter Suwito], Berg et al. (US 5897537) [hereinafter Berg], and in further view of Farnholtz US (7780646).
Regarding claim 15, Modified Kabe discloses all of the limitations set forth above in claim 14 including, wherein the cincher tube (230) includes a distal tube portion (where wire loop (190) is released) (Fig. 34 of Suwito) coupled to a proximal tube portion. Modified Kabe further discloses that the cinching sheath may be configured to be steerable (para. 0030 of Suwito). However, Modified Kabe fails to disclose wherein the distal tube portion is more flexible than the proximal tube portion.
Berg teaches a flexible medical device shaft structurally analogous to the cinch tube disclosed in Modified Kabe wherein the distal tube portion is more flexible than the proximal tube portion (col. 2 lines 10-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify cincher tube in Modified Kabe to include the flexible distal tube portion of Berg in order to have sufficient flexibility in the distal portion of the tube to allow it to be bendable and to maintain a stiffness in the proximal portion of the tube to allow the distal portion to be manipulated by the user (col. 2 lines 10-21).

Farnholtz teaches a flexible medical device shaft (20) (Fig. 2A) structurally analogous to the steerable cinch tube disclosed in Modified Kabe; wherein the tube wall in the proximal tube portion includes a metallic Nitinol tube (182) (col. 3 lines 9-12 and lines 20-25) (Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the tube wall in the proximal tube portion of the cinch tube in Modified Kabe to include the metallic tube of Farnholtz in order to provide the shaft with sufficient flexibility for advancing the shaft through a tortuous lumen path while also minimizing kinking due to Nitinol’ s materialistic property of being a memory metal that retains its shape after being bent (col. 3 lines 20-25).
Regarding claim 16, Modified Kabe discloses wherein the plurality of tubular layers include a support layer (72) (Fig. 11 of Berg) having a metallic strand (col. 8 lines 27-31 of Berg), and a nylon polymer layer on the support layer (col. 8 lines 43-45 of Berg), and wherein the polymer layer is solid layers (Fig. 11 of Berg).
Regarding claim 17, Modified Kabe discloses all of the limitations set forth above in claim 16 including the cinch tube having the tube wall with the flexible distal tube portion comprising a plurality of tubular layers [including a support layer] and a stiffer proximal tube portion comprising a metallic tube. However, Modified Kabe fails to disclose wherein a cross-sectional area of the metallic strand is non-circular.
Farnholtz also teaches a ribbon braid comprised of counter-wound double Nitinol wires, wherein the cross-sectional area of the metallic ribbon strand is non-circular (see Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of

Regarding claim 18, Modified Kabe discloses wherein the support layer (72) (Fig. 11 of Berg) includes a tubular braid having the metallic strand (col. 8 lines 27-28 of Berg), and wherein the tubular braid is encapsulated by the one or more polymer layers. (col. 8 lines 22-31 of Berg).
	Regarding claim 19, Modified Kabe discloses wherein the one or more polymer layers include an outer layer (74) and an inner layer (70) (see Fig. 11 of Berg), wherein the support layer (72) is between the outer layer and the inner layer (Fig. 11), and wherein the outer layer is more flexible than the inner layer (col. 8 lines 33-37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771